 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emilydeleonlaw@gmail.com

 5   Attorney for:
     Ulises Pena
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                          Case No. 1:18-CR-00065-DAD-BAM
10
                        Plaintiff
11

12    Bikramjit Singh Pannu
      Ulises Pena                                        STIPULATION AND ORDER TO
13                                                       CONTINUE STATUS CONERENCE
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE BARBARA
16   A. MCAULIFFE; HENRY CARBAJAL, ASSISTANT UNITED STATES ATTORNEY:

17
            COMES NOW Defendant, ULISES PENA, by and through his attorney of record,
18
     EMILY DELEON, hereby requesting that the status conference hearing currently set for Monday,
19
     February 25, 2019, be continued to April 8, 2019.
20
            Defense counsel for Mr. Pena was recently appointed and requires additional time to
21
     review the discovery. Defense counsel and the Government also need additional time to have a
22
     meaningful discussion of the plea agreement.
23
            The parties agree the delays resulting from the continuance shall be excluded in the
24
     interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
25
     ///
26
     ///
27
     ///
28
                                                      1
 1   IT IS SO STIPULATED.
                                                              Respectfully Submitted,
 2   DATED: 02/21/19                                          /s/ Emily Deleon______
                                                              EMILY DELON
 3                                                            Attorney for Defendant
                                                              Ulises Pena
 4

 5   DATED: 02/21/19                                          /s/Robert Lamanuzzi
                                                              ROBERT LAMANUZZI
 6                                                            Attorney for Defendant
                                                              Bikramjit Singh Pannu
 7

 8

 9   DATED: 02/21/19                                          /s/Henry Carbajal
                                                              HENRY CARBAJAL
10                                                            Assistant U.S. Attorney
11

12

13                                             ORDER
14          IT IS SO ORDERED that the 3rd Status Conference for both defendants is continued from
15
     February 25, 2019 to April 8, 2019 at 1:00 PM before Magistrate Judge Stanley A. Boone. Time
16
     is excluded pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
17
     IT IS SO ORDERED.
18

19      Dated:    February 21, 2019                        /s/ Barbara   A. McAuliffe        _
                                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                    2
